DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the amendment filed 8/20/2021. Claim 1 and 13 are currently amended. Claims 1-25 are currently pending.

Allowable Subject Matter
3.	Claims 1-25 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Almosni et al. (US 2013/0297536) teaches a system and method for monitoring a user's mental health tor and collect data concerning. The user's use of electronic devices is tracked, such as usage of his mobile phone, tablet and his web activity. The invention "learns" each patient's unique behavioral patterns to be used as a "base line" representing the steady state (chronic phase) of the patient. The algorithmic processing unit detects any irregularities in a patient's behavioral patterns and produces a deterioration prediction. If it is determined that a threshold is exceeded, an alert is sent to a health professional (See, for example, Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).
	The next closest prior art is Grichnik (US 2007/0094048) teaches a method is provided for a medical risk stratification system. The method may include obtaining data records associated with one or more health variables and a plurality of medical risks from a plurality of MRS models based on an expert knowledge combination process and establishing a medical risk process model indicative of interrelationships between the plurality of medical risks and a plurality of health parameters based on the Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “at a computing system, receiving a log of use dataset for a mobile communication device associated with communication behavior of the individual during a time period; at the computing system, receiving a survey dataset, comprising responses to at least one of a set of depression-assessment surveys, associated with a set of time points of the time period; selecting a patient subgroup for the individual from a set of multiple patient subgroups based on the log of use dataset, wherein selecting the patient subgroup is operable to improve data processing by the computing system for facilitating improved depression-risk state determination; at the computing system, generating a predictive model based on the patient subgroup, the survey dataset, and a passive dataset, wherein the passive dataset is derived from the log of use dataset; based on an output of the predictive model, generating the depression-risk state of the individual associated with at least a portion of the time period; and upon detection that a parameter of the depression-risk state satisfies a threshold condition, automatically initiating provision of a therapeutic intervention at the mobile communication device, for improving the therapeutic intervention operable to improve a health outcome of the individual,” as claimed in independent claim 1 and similarly in independent claim 13.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686